Citation Nr: 1517337	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-17 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel







INTRODUCTION

The Veteran served on active duty from August 1969 to August 1972.

The appeal comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which, in part, denied service connection for bilateral hearing loss.

In November 2013, the Board remanded this issue for additional development.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.


FINDING OF FACT

A bilateral hearing loss disability was not shown during service or for many years thereafter, and the weight of the probative evidence is against a finding that a current bilateral hearing loss disability is related to active military service.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by the Veteran's active military service, and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in a June 2011 letter, prior to the date of the issuance of the appealed October 2011 rating decision.  The June 2011 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

The June 2011 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records. Per the November 2013 Board remand instructions, all of the Veteran's outstanding VA treatment records have been associated with the file.

The Veteran also underwent a VA examination in August 2011 for his claimed bilateral hearing loss disability.  Per the November 2013 Board remand instructions, the Veteran also underwent a VA examination in December 2013.  The August 2011 and December 2013 VA examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the August 2011 and December 2013 VA examinations are sufficient upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Veteran has not identified any outstanding, available evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 




Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include sensorineural hearing loss, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §] 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as arthritis and hypertension is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Factual Background and Analysis

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, it is noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran contends that he has current bilateral hearing loss as a result of his in-service noise exposure which included being on the flight lines and landing pads while serving in Vietnam.

The Veteran's service treatment records are negative for treatments or complaints of hearing loss.

Audiometric testing at the Veteran's March 1969 pre-induction examination revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
5
X
-5
LEFT
-10
-10
-5
X
-5



Audiometric testing at the Veteran's July 1972 separation examination revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
5
5
LEFT
10
10
10
5
5


The Veteran's VA treatment records from April 2011 reflect the Veteran's complaint of hearing loss and note that the Veteran takes carbamide peroxide ear drops in both ears.  The treating clinician diagnosed sensorineural hearing loss, but "combined types."  Upon audiology treatment referral, the examiner found no aural fullness or otalgia, but did find bilateral, symmetrical sensorineural hearing loss, with a Hearing Handicap Inventory for the Elderly Screening Version ("HHIE-S") score of 30, and recommended amplification. 

A May 2011 VA treatment record demonstrates that the Veteran was fitted for his bilateral hearing aids.

The Veteran in an October 2011 statement in support of his claim asserted that in May of 1973 he went to his family doctor based on his ears leaking fluid, and the doctor prescribed medical drops for his ears.  The Veteran added that this doctor died in 1980, and the Veteran did not then seek care from another doctor.

The Veteran underwent a VA examination in August 2011.  Audiometric testing in August 2011 revealed pure tone thresholds, obtained by air conduction, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
25
30
LEFT
30
30
25
35
35

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  

The diagnosis was bilateral sensorineural hearing loss.  The examiner opined that it was less likely than not that the Veteran's current hearing loss was caused by or a result of his service.  Notably, the Veteran's March 1969 entrance audiogram and July 1972 separation audiogram both indicated normal hearing and there was no evidence of hearing loss in the military record.

The Veteran underwent a VA examination in December 2013.  Audiometric testing in December 2013 revealed pure tone thresholds, obtained by air conduction, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
35
40
40
LEFT
40
40
40
50
45

Speech audiometry revealed speech recognition ability of 68 percent in the right ear and of 84 percent in the left ear.  

The diagnosis was bilateral sensorineural hearing loss.  The examiner noted the Veteran's prior history of a previous ear infection that had been treated with antibiotics.  The examiner further noted that according to the American College of Occupational Medical Noise and Hearing Conservation Committee, "a noised induced hearing loss will not progress once noise exposure is stopped."  As the Veteran's hearing thresholds at the time of separation were within normal limits, the examiner opined that it was less likely than not that the Veteran's current hearing loss was caused by or a result of his service

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for bilateral hearing loss is not warranted.

The record shows that the Veteran currently has bilateral hearing loss disability for VA compensation purposes.  Accordingly, as there are current hearing loss and tinnitus disabilities, the first element of service connection is satisfied.  

However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).  

Turning to in-service injury, the Board notes that the Veteran has asserted that he sustained acoustic trauma during service.  In particular, he relayed a history of noise exposure in service during his time in Vietnam.  In this regard, the Veteran is competent to give evidence about what he experienced, and acoustic trauma is subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Therefore, the Board finds that the Veteran was exposed to hazardous noise during service and noise exposure has alleged by the Veteran.  

However, the Veteran's service treatment records are negative for complaints or treatments regarding a bilateral hearing loss disability.  Notably, the Veteran's July 1972 separation examination was negative for complaints or treatments of hearing loss and the recorded audiogram did not demonstrate hearing loss for VA compensation purposes.

Additionally, the Board notes that there are no clinical findings or diagnoses of bilateral hearing loss during service or for several years thereafter.  The first post-service evidence of a hearing loss disability is the April 2011 VA treatment note decades after his separation from active duty.

None of the VA treatment records show that the Veteran was diagnosed with bilateral hearing loss to a compensable degree within one year of service.  To the extent that the Veteran is asserting a continuity of symptomatology since service, the Board does not find the Veteran to be credible with regard to any assertions that he has had symptoms of a bilateral hearing loss disability since service.  Here, the Board finds that the Veteran's reported history as to continued symptoms or hearing loss or tinnitus since active service, while competent, is nonetheless not credible.  There was no indication in the record, to include any statements from the Veteran of hearing trouble until April 2011.  On the contrary, the Veteran's service treatment records are again negative for any treatment, complaint, or diagnosis of a hearing loss disability.  The lack of any findings pertaining to hearing loss during service and the essentially normal findings at service separate weight against a findings that the Veteran's current hearing loss disability was originally manifested during service and have continued since service.  In this regard, emphasis is placed on the multi-year gap between discharge from active duty service (August 1972) and initial documented evidence of hearing loss in April 2011, almost 38 years after service separation.  

As the Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of a hearing loss disability, he was not diagnosed with a hearing loss disability until many years after service, and there was a significant period between his service and his post-service complaints where the medical record was silent for complaints of a hearing loss disability, the Board concludes that the weight of the evidence is against a finding of continuity of symptomatology since service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Further, there is no competent evidence or opinion even suggesting that there exists a medical nexus between a current bilateral hearing loss disability and the Veteran's conceded in-service noise exposure.  In fact, the only medical opinions of record weighs against the claim as the August 2011 and December 2013 VA examiners determined that it was less likely as not that the Veteran's bilateral hearing loss disability was caused by or a result of military noise exposure.

None of the competent medical evidence currently of record refutes this conclusion, and neither the Veteran nor his representative have presented or identified any such existing medical evidence or opinion.  

Additionally, while the November 2013 Board remand noted that the reported use of ear drops proximate to service as well as current ear drop use presents the possibility of an ear disability impacting hearing beyond sensorineural hearing loss, the recently obtained VA treatment records do not contain any additional ear disability diagnoses aside from bilateral hearing loss which has not been linked to his active military service.  The December 2013 VA examiner also noted the use of ear drops for an ear infection but merely provided a diagnosis of bilateral sensorineural hearing loss which he did not link to service.

The Board finds that the competent evidence of record, while showing the currently diagnosed disability of hearing loss, does not demonstrate hearing loss manifested to a compensable degree within one year of separation.  Additionally, given that the most probative opinion is against a finding of a relationship between a claimed bilateral hearing loss disability and service, the Board finds that service connection is not warranted.  

To the extent that the Veteran himself contends that a medical relationship exists between his current claimed bilateral hearing loss disability and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds the question as to the etiology of the Veteran's current bilateral hearing loss disability is a question that requires medical expertise to answer.  While some symptoms of the disorder may be reported by a layperson, the Veteran and his representative do not have the medical expertise to provide an opinion regarding its existence or etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  

Thus, the Veteran and his representative's assertions that there is a relationship between his claimed bilateral hearing loss disability and his service are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  


ORDER
	
Entitlement to service connection for a bilateral hearing loss disability is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


